Broyles, C. J.
1. Under the rulings in Cowart v. State, 33 Ga. App. 122 (125 S. E. 770), and Rhodes v. State, 33 Ga. App. 827 (128 S. E. 217), this court can not hold, as a matter of law, that the trial judge erred in ruling that the accused, by his statement to the jury (in which he denied ever having sold any whisky), had put in issue his general character as to selling whisky, and in permitting the State thereafter to introduce rebuttal evidence which tended to show that he had sold whisky on previous occasions.
*503Decided June 15, 1926.
Hunter & Duly, for plaintiff in error.
2. The remaining grounds of the amendment to the motion for a new trial show no harmful error, and the verdict was authorized by the evidence.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.